Order, Supreme Court, New York County, entered on November 2, 1979, dismissing defendant-appellant’s motion to strike plaintiffs interrogatories and for a protective order, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs and disbursements, and the motion is remanded for disposition on the merits. In this defamation action brought by plaintiff attorney, pro se, wherein it is alleged he was denied a judicial office because of statements made by defendant-appellant, Special Term incorrectly determined that service of these motion papers was invalid. The court solely considered plaintiff’s involvement in this action as a party and failed to allow for his dual role as attorney. Accordingly, service under these circumstances was proper (CPLR 2103, subd [b], par 3). Concur—Kupferman, J. P., Birns, Ross and Markewich, JJ.